Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the non-final Office Action for the serial number 16/106,312, ASSEMBLING AND TESTING DEVICE AND BRACKET FOR THE SAME, filed on 8/21/18.
	The allowability of claim 1 has been reconsidered and withdrawn in view of new ground rejection, any inconvenience is regretted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 13, “crossbar comprises a single strip-form protrusion” is indefinite because it is not clear if it is the same “protrusion” in claim 1, line 11.  In this office action, the examiner is considering the “protrusion” same as “single strip-form protrusion”. 
	Claims 2, 7-13 and 16-18 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2005/0121594 to Kuo in view of US Patent # 7,681,855 to Cashman et al.
	Kuo teaches a device comprising a base plate (1) and a bracket (2) disposed on the base plate and configured to be in a π form.  The bracket comprises a first vertical rod (21) and a second vertical rod (22) which are connected to the base plate respectively and are spaced apart from each other.  The bracket includes a crossbar (23) disposed on ends of the first vertical rod and the second vertical rod which are away from the base plate.  The crossbar is arranged in a π form with the first vertical rod and the second vertical rod.   A pivoting member is provided on the base plate and the bracket is disposed on the base plate through the pivoting member.  The device includes an angle adjusting device (3, 31) for adjusting an inclined angle of the bracket.  The angle adjusting device is provided on a second side of the bracket which is opposed to a first side of the bracket in contact with a product to be tested.  The angle adjusting device comprises a supporting member (32-33, 322, 332) disposed pivotally on the bracket and a stopper (133) which cooperates with the supporting member and is disposed on the base plate. The stopper comprises at least one slot and a portion of the supporting member is capable of 
	Kuo teaches the crossbar but fails to teach the crossbar comprises a single strip-form protrusion.  Cashman et al. teaches the single strip-form protrusion (34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the single strip-form protrusion to Kuo’s crossbar as taught by Cashman et al. to provide cushion between the crossbar and the test product (column 5, line 20 in Cashman et al.’s invention). 


    PNG
    media_image1.png
    853
    905
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 8, 13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/28/22